Opinions of the United
2009 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


2-5-2009

USA v. Mangan
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-3939




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2009

Recommended Citation
"USA v. Mangan" (2009). 2009 Decisions. Paper 1921.
http://digitalcommons.law.villanova.edu/thirdcircuit_2009/1921


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2009 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
             UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT
                                                  January 23, 2009


                                             No. 07-3939

                                       United States of America
                                                  vs.
                                       John Mangan, Appellant
                         (District of New Jersey Criminal No. 07-cr-00136)


PRESENT: McKEE, SMITH and ROTH, Circuit Judges.

           1. Motion by Appellee to clarify the Opinion.




Answer due 2/3/09                                            Tonya Wyche 267-299-4938
Argued 12/10/08                                              Case Manager
                                             ORDER
The foregoing Motion by Appellee to Clarify the Opinion is construed as a Motion to Amend the
Opinion. The Motion to Amend the Opinion is GRANTED and the Opinion filed on January 8, 2009 is
amended as set forth below.

      The first complete sentence on page six of the opinion accessed at www.ca3.uscourts.gov,
      which states: “In our view, it is the District Court that must determine, albeit with the
      advice or opinion of a mental health professional, the type and duration of mental health
      treatment” is AMENDED by eliminating the clause “albeit with the advice or opinion of a
      mental health professional”. As amended, the sentence shall state: “In our view, it is the
      District Court that must determine the type and duration of mental health treatment.”


                                                             By the Court,


                                                              /s/ D. Brooks Smith
                                                             Circuit Judge
Dated:    February 5, 2009
tyw/cc:   James F. Gizzi, Esq.
          George S. Leone, Esq.
          Steven G. Sanders, Esq.